The plaintiff in his bill, as administrator of Thomas D. Crane, prays an account against the defendant, as an agent. The defendant admits the agency. Replication was taken to the answer, and upon the hearing the court decreed an account, and an order was made referring the case to the clerk and master to take an account. A report was made, and exceptions filed by both parties, and the cause transferred to this Court.
The plaintiff's fourth exception must be allowed, and as it disposes of the report, it is unnecessary to give to the others a separate and distinct consideration. The exception is that the master has failed to state the evidence upon which his report is founded. Each party has a right to appeal to the court from the judgment of the master, upon any matter decided against him. To enable the court to act, they must be put in possession of the evidence. It is therefore necessary that the master should put in writing all the testimony heard by him, and make it a part of his report. But the report in this case is, in other respects, *Page 37 
so defective upon its face that the court could not found upon it any decreed. It does not show the amount of the vouchers put into the hands of the defendant by the testator Crane, what was collected by him, nor the disposition made by him of that which was collected. Nor does the report show what sum in money, or what amount in bonds, or otherwise, is still in the hands of the master.
The fourth exception of the plaintiff is sustained, and the report set aside.
PER CURIAM.                            Ordered accordingly.
Cited: Cain v. Nicholson, 77 N.C. 412.
(55)